Citation Nr: 1302402	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-10 698	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to residuals of an overriding fifth toe on the right foot, status post operative phalangectomy and subsequent amputation of the right fifth toe


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The claim file was previously remanded in June 2011.  At the time, the issue of entitlement to service connection for residuals of overriding fifth toe on the right foot, status post operative phalangectomy and subsequent amputation of the right fifth toe, was also before the Board.  In a rating decision of October 2012, the RO granted service connection for metatarsalgia, status post amputation of the right toe.  Therefore, the benefit sought on appeal has been granted and the issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a back disability, to include as secondary to the residuals of an overriding fifth toe on the right foot, status post operative phalangectomy and subsequent amputation of the right fifth toe.  

VA treatment records show that the Veteran has been treated in a private hospital for his back disability.  Indeed, records of November 2010 note that the Veteran was being transferred from a private hospital. While the records in Virtual VA state that documents were scanned, the scanned documents are not part of the records on Virtual VA. TO ensure due process, these records must be obtained.

Service connection is now in effect for metatarsalgia, status post amputation of the right toe.  As noted, the Veteran has argued that his low back disability is due to the now service connected metatarsalia, status post amputation of the right toe.  The Veteran was afforded a VA examination in May 2012.  The examiner provided a nexus opinion as to whether the Veteran's back disability is due to service.  However, an opinion as to whether there is any relationship between the Veteran's back disability and his now service connected metatarsalgia, status post amputation of the right toe, was not requested or provided.  As the Veteran has argued that the two disabilities are related, a VA opinion regarding said relationship, if any, is needed prior to deciding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide the names and dates of treatment for his back by any private physician or facility.  The R/AMC should request that the Veteran submit a release of information form and thereafter should request the identified treatment records.  The Board notes that the record reflects that the Veteran was treated at the Tripoint Medical Center in November 2010 for his back disability. All efforts to obtain any identified records should be clearly documented in the claim file. 

2.  The RO/AMC should schedule the Veteran for a VA examination to determine the relationship, if any, between the Veteran's back disability and the service connected metatarsalia, status post amputation of the right fifth toe.  The claim file should be made available to the examiner.  The examiner must also be given access to the Veteran's Virtual VA file.  After all appropriate tests are conducted, the examiner should provide an opinion as to whether the Veteran's back disability was caused by or aggravated by his service connected metatarsalgia, status post amputation of the right fifth toe.  A complete rationale for any opinion rendered must be provided.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


